DETAILED ACTION
In the amendment filed on May 16, 2022, claims 1 – 20 are pending.  Claims 1 – 2, 5 – 8, 10 – 11, 14 and 18 have been amended. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejections of the claims under 35 USC § 112 in the previous Office Action are withdrawn due to Applicant amendment.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim has been amended to recite the method of claim 1 “comprising forming the transition metal segment from a solid of the transition metal”. As presented, it is unclear whether the recitation is a further step of the method or if the recitation is further limitation of the earlier recited “forming a transition metal segment” of parent claim 1.  The Examiner will construe the recitation under both possible interpretations for the purposes of art rejections.

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Claims 1 – 5, 7 – 9, 11 –17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delabie et al. US 2017/0178905 (hereafter “Delabie”) in view of Endler et al. US 6,528,171 B1 (hereafter “Endler”) and Naylor et al. US 2020/0194376 A1 (of record, hereafter “Naylor”).
Regarding claims 1, 2, 3, 5, 7, 8, 9, 11, 12, 13, 14, 15, 16; Delabie is directed to method of forming features of a target material on substrates (Abstract). Delabie discloses a method comprising the steps of: providing a substrate comprising a buffer layer of silicon oxide with a feature [segment] disposed on the buffer layer, wherein the feature may be comprised of tungsten (W) or molybdenum (Mo) [transition metal segment] ([0087], [0093]; Fig. 1b); and then subsequently sulfurizing or selenizing [exposing to a chalcogen] the feature in order to selectively convert the feature of transition metal to a transition metal sulfide or selenide at a temperature of at least 450°C [transition metal chalcogenide] ([0029] – [0030], [0094] – [0096]). The feature may take the form of a protrusion from a support feature 112 [construed as a fin or a peak, meeting claim 8] (Fig. 2c; [0119] – [0120]).
In another embodiment, Delabie discloses a deposition process for forming a transition metal dichalcogenide comprising: exposing the substrate comprising a feature formed from a sacrificial material to a first and second precursor, wherein a gaseous first precursor and a gaseous second precursor, wherein the first precursor may be e.g. tungsten tetrachloride and the second precursor may be e.g. hydrogen sulfide, as a pulsed chemical vapor deposition (CVD) process at a temperature of e.g. at least 450°C such as 550°C ([0036], [0078], [0082] – [0083], [0090], [0132]).  
Delabie does not expressly teach that the exposure of the dielectric or semiconductor surface with the transition metal segment (as already formed) is in the context of a chemical vapor deposition and that the chemical vapor deposition occurs in a range of 350°C to 450°C.
With regards to the context of chemical vapor deposition:
Endler is directed to the production of molybdenum sulfide and tungsten sulfide coatings by CVD (Abstract; col 1 lines 20 – 25 & 50 – 55, col 3 lines 40 – 45). Endler discloses a method of producing such layers comprising providing a base body; heating the base body to a temperature between 500°C and 900°C, preferably 600°C to 750°C, in an atmosphere of hydrogen and argon at a pressure between 0.1 kPa and 1kPa [low pressure CVD, meeting claim 2]; introducing a gas mixture of a molybdenum/tungsten halogenide to form a molybdenum/tungsten metal layer; and after the formation of the metal layer, shutting off a supply of molybdenum/tungsten halogenide gas and providing a gas comprising hydrogen, argon and hydrogen sulfide [gaseous chalcogen precursor] to form at least a thin layer of molybdenum/tungsten sulfide onto the molybdenum/tungsten metal from reactive transformation (col 3 line 49 – col 4 line 10; col 4 line 35 – 65). The molybdenum disulfide is essentially composed of hexagonal crystallites oriented at least substantially plane parallel to its underlying surface [meeting claim 3] (col 3 lines 1 – 11). Furthermore, the steps may be repeated until a desired total layer thickness is achieved. Finally, the method allows for fine control of the amount of molybdenum/tungsten phase layer and the molybdenum/tungsten sulfide phase layers, which in turn influences physical characteristics such as mechanical stability (col 3 lines 5 – 11; col 4 line 65 – col 5 line 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that at least the sulfurization process described in Delabie is a CVD process or modify the sulfurization process to be a CVD process because Endler discloses that exposure of a molybdenum or tungsten layer, such as those presented in Delabie, to a hydrogen sulfide, identified as a second precursor in Delabie, may be done in a CVD reactor as part of an alternating deposition sequence (i.e. pulsed CVD) and because Endler discloses that such a technique allows for fine control of resultant film morphology to obtain, at least, desired mechanical properties. 
With regards to the temperature of chemical vapor deposition being within a range of 350°C to 450°C:
As discussed above, Delabie discloses that the range of chemical vapor deposition may range for at least 450°C.
Naylor is directed to inter alia methods of forming thin film crystal layers that may be located on electrically conductive structures (Abstract). The thin film crystal layer may be a two-dimensional transition metal dichalcogenide such as MoS2 or MoTe2 ([0033], [0052]). The thin film crystal layer is formed by chemical vapor deposition by first depositing a metal layer and exposing the metal layer to a gas atmosphere that transforms the metal layer to the thin film crystal layer ([0053] – [0054]). The metal layer may be formed of e.g. Ti and Mo ([0056]) and the gas atmosphere may be e.g. one of S or Se ([0057]). The temperature of deposition may be at a maximum temperature of e.g. 500°C, 400°C or 300°C ([0054]). Naylor discloses that the technique of forming the thin film crystal in a first step of transforming of the metal followed by exposure to a gas to transform the metal layer to a thin film crystal allows for deposition of the thin film crystal at lower temperatures, allowing the formation of such layers in semiconductor fabrication steps where temperature is constrained, such as in back end of line semiconductor processes ([0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Delabie in view of Endler by conducting the exposing step at a temperature in a range of 350°C to 450°C in order to optimize the formation of a transition metal dichalcogenide film to substrates that cannot be heated above an optimal maximum temperature, such as back end of line semiconductor processes. 
Furthermore, Delabie, Endler and Naylor disclose overlapping ranges for the process, wherein the disclosed processes of Delabie, Endler and Naylor are substantially similar.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.
Regarding claims 4 and 17, Delabie discloses that the features may deposit one or more monolayers of MX2 such as WS2 ([0032], [0128], [0139]). As monolayers refer to atomic layers, the recitation of one or more monolayers constitutes an overlapping range with the claimed range.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Delabie in view of Endler and Naylor as applied to claims 1 – 5, 7 – 9, 11 –17 above, and further in view of Choi US 2019/0139713 A1 (hereafter “Choi”). 
Regarding claim 6, Delabie in view of Endler and Naylor does not expressly teach a step of forming the transition metal segment form a solid of the transition metal. 
In analogous art, Choi is directed to supercapacitors and methods of forming transition metal dichalcogenide layers using a combination of magnetron sputtering followed by chemical vapor deposition (Abstract). Choi discloses a step of providing a transition metal source target [solid];  using a magnetron to induce a plasma to generate transition metal ions to deposit a thin metal film of transition metal [forming from the solid target]; and then contacting the transition metal film with a chalcogen to form the transition metal dichalcogenide  (Claim 1, [0009] – [0011], [0041] – [0042]).  Choi further discloses that magnetron sputtering allows for control of the amount of layers of transition metal deposited via parameters of the magnetron and that the sputtering can occur from a temperature of between room temperature to 800°C ([0010]). Furthermore, Choi further discloses that direct growth of MoS2 monolayers using direct CVD tends to result in monolayer crystal flakes as opposed to a continuous film, and suggests that their method leads to films of high quality that are uniform ([0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Delabie in view of Endler and Naylor by depositing the transition metal segment from a solid (via magnetron sputtering) because Choi teaches that, in combination with a second CVD step that converts the transition metal layer to a transition metal chalcogenide layer, a high quality, uniform and continuous transition metal chalcogenide layer film can be produced. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delabie in view of Endler and Naylor as applied to claims 1 – 5, 7 – 9, 11 –17 above, and further in view of Kim et al. US 2016/0122868 A1 (hereafter “Kim”).
Regarding claim 10, while Delabie and Endler respectively disclose the chalcogen may be in a gaseous form such as hydrogen sulfide (H2S), Delabie in view of Endler does not expressly teach that exposing of the substrate  to the chalcogen comprises supplying the the chalcogen as a powder which is sublimed during the CVD process.
Kim is directed to a method of synthesizing transition metal chalcogenides at temperatures between 450°C and 1000°C (Abstract). Kim discloses a deposition process comprising: providing a transition metal precursor into a reaction chamber, purging the reaction chamber, and then providing a reactant to react with the transition metal precursor in order to form a layer of the transition metal chalcogenide ([0043]).  The reactant may be e.g. sulfur, selenium and tellurium in the form of e.g. hydrogen chalcogenides (e.g. H2S), sulfur powder or selenium powder ([0014], [0054] – [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted as the second precursor/chalcogen source of Delabie in view of Endler with a powdered chalcogen such as sulfur powder because Kim teaches that both compounds are known to be suitable reactants for producing metal chalcogenide films. The substitution of one known reactant for another yields predictable results to one of ordinary skill in the art.
	
Claim 18 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delabie in view of Endler, Naylor and Song et al. US 2017/0033003 A1 (hereafter “Song”).
Regarding claim 18, the facts of Delabie disclosed above in relation to the rejections of claims 1 – 9, 11 –17 apply to the rejection of claims 18 – 20 mutatis mutandis.
Delabie does not expressly teach that the exposure of the dielectric or semiconductor surface with the transition metal segment (as already formed) is in the context of a chemical vapor deposition and that the chemical vapor deposition occurs in a range of 350°C to 450°C; that the transition metal dichalcogenide film has a thickness in the a range of 5Å to 30Å; and the step of exposing the substrate to a material to form a material film, wherein the transition metal dichalcogenide film acts as a barrier between the dielectric or semiconductor surface and the material film.
With regards to the teaching of a chemical vapor deposition context that occurs in a range of 350°C to 450°C and forms a transition metal dichalcogenide film having a thickness in the a range of 5Å to 30Å:
The facts of Endler  and Naylor disclosed above in relation to the rejections of claims 1 – 9, 11 –17 apply to the rejection of claim 18 – 20 mutatis mutandis.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that at least the sulfurization process described in Delabie is a CVD process or modify the sulfurization process to be a CVD process because Endler discloses that exposure of a molybdenum or tungsten layer, such as those presented in Delabie, to a hydrogen sulfide, identified as a second precursor in Delabie, may be done in a CVD reactor as part of an alternating deposition sequence (i.e. pulsed CVD) and because Endler discloses that such a technique allows for fine control of resultant film morphology to obtain, at least, desired mechanical properties. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Delabie in view of Endler by conducting the exposing step at a temperature in a range of 350°C to 450°C in order to optimize the formation of a transition metal dichalcogenide film to substrates that cannot be heated above an optimal maximum temperature, such as back end of line semiconductor processes.  Delabie, Endler and Naylor disclose overlapping ranges for the process, wherein the disclosed processes of Delabie, Endler and Naylor are substantially similar.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.
With regards to the step of exposing the substrate to a material to form a material film, wherein the transition metal dichalcogenide film acts as a barrier between the dielectric or semiconductor surface and the material film:
Song is directed to multilayer structures that includes a first material layer, a diffusion barrier layer, and a second material layer; wherein the diffusion barrier layer is a two-dimensional metal chalcogenide-based material (Abstract). Song discloses that the multilayer structure may constitute the structure of an interconnection for an electronic device (Abstract; [0030]). The first material may be e.g. an insulator, a semiconductor and understructures that comprise element layers such as electrodes (claim 12; [0133] – [0134]; Figs. 24). A diffusion barrier layer comprised of e.g. a metal chalcogenide based on molybdenum or tungsten with sulfur or selenium is disposed on the element layer, followed by a conductive layer/plug as the second material ([0131], [0134]). The second material may and adhesion layer such as be e.g. tungsten, cobalt or copper [meeting claims 19 and 20; while the claims recite that the materials must be gate or interconnect materials respectively, the recitations of gate and interconnect do not require that the material is used in a gate or an interconnect, especially in view of the identification of the gate/interconnect materials being specific materials] ([0122], [0134] – [0135]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Delabie in view of Endler to have utilized the method of Delabie to form features onto a semiconductor or silicon oxide surface to be transformed into metal dichalcogenide films and then subsequently deposit a metal adhesion/conductive layer because Endler teaches that metal dichalcogenide films are advantageous as barrier layer materials, and one of ordinary skill in the art would have been able adapt the method of Delabie to implement the manufacture of the desired structure illustrated by Endler with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments, filed May 16, 2022, with respect to the rejection(s) of the claim(s) under USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Naylor and Choi.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717